Citation Nr: 1600558	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a herniated lumbar disc.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for otitis media.

4.  Entitlement to service connection for a lung disorder.

5.  Entitlement to service connection for residuals of a broken jaw.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a chronic gastrointestinal disorder.

8.  Entitlement to service connection for erectile dysfunction.

9.  Entitlement to service connection for chronic headaches.

10.  Entitlement to service connection for left lower extremity neuropathy.

11.  Entitlement to service connection for right lower extremity neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985, from March 1994 to October 1994, and from October 2001 to October 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board recognizes that the previous remand also addressed the issues of entitlement to service connection for a right knee disorder, a left knee disorder, a left hamstring pull, and a left inguinal hernia.  However, these issues were subsequently granted in full by the RO in a September 2013 rating decision.  Accordingly, these issues are no longer on appeal before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary in this case.  Significantly, both the September 2013 rating decision and supplemental statement of the case referenced VA examinations conducted on June 19, 2013, and July 23, 2013; the Veteran's failure to report to a VA examination scheduled for April 24, 2013; as well as VA treatment records dated through July 2013.  However, these documents do not appear to have been associated with the claims file.  The only VA examination report associated with the claims file from this period is a VA dental & oral examination "addendum" dated on July 22, 2013.  Thus, on remand, these documents should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relevant to the Veteran, to include reports of VA examinations conducted in June 2013 and July 2013, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




